TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00424-CV


Texas Society of Professional Engineers and James R. Winton, P.E., Appellants


v.


Texas Board of Architectural Examiners and Cathy Hendricks, Executive Director,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-07-001843, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have filed a joint motion to abate this appeal pending settlement
negotiations.  Accordingly, we grant the motion and abate the appeal until November 1, 2011.
All appellate deadlines will be tolled during the period of abatement.  Absent further order of this
Court, this appeal will be automatically reinstated on November 1, 2011.  The parties are directed
to file either a status report or a motion to dismiss by that date.

					__________________________________________
					Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Abated
Filed:   September 14, 2011